Irvine, C.
Kilroy brought this action against Emerson to recover rent for a farm and also to recover for a small quantity of rye sold and delivered. Emerson filed a counter-claim asking damages against Kilroy for failure to perform a covenant to furnish a well on the farm, and also for the breach of an alleged contract to sell and deliver to the defendant 120 acres of corn-stalks. On the undisputed evidence, the plaintiff was entitled to recover on both counts of his petition. The jury allowed the defendant *592damages on the counterclaim relating to the well, but evidently found against the defendant as to the cornstalks. The only question presented by the briefs is the sufficiency of the evidence to sustain the verdict in this last particular. No question of law is involved, and it would be useless to set out the evidence. We think it is sufficient to sustain the verdict.
Affirmed.